Citation Nr: 0309772	
Decision Date: 05/22/03    Archive Date: 05/27/03	

DOCKET NO.  99-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1969 to February 1971. 

In February 2001, the veteran had a hearing before the 
undersigned Veterans Law Judge.  

In May 2001, the Board of Veterans' Appeals (Board) remanded 
the case for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, confirmed and continued the 
50 percent rating for the veteran's service-connected PTSD.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by sleep 
problems, nightmares, depression, crying spells, 
irritability, difficulty adapting to stressful situations, 
avoidance of social interaction, and some suicidal ideation.

2.  The veteran's PTSD does not result in total social and 
occupational impairment.
 

CONCLUSION OF LAW

The criteria for a 70 percent schedular rating, and no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in the Board's 
May 2001 Remand; the statement of the case; the supplemental 
statement of the case; the veteran's application for 
compensation or pension (VA Form 21-526, received in 
March 1998), and an August 2001 letter, the veteran and his 
representative were notified of evidence necessary to 
substantiate the claims of entitlement to an increased rating 
for PTSD.  Indeed, the Board's 2001 remand specifically noted 
the enactment of the VCAA.  Those provisions informed the 
veteran of what evidence and information VA would obtain for 
him, with specific references to such materials as VA reports 
and medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the course of the veteran's claim, the RO requested 
evidence and/or information from the veteran which could be 
used to substantiate his claim.  For example, in April 1998 
and August 2001, the RO requested that the veteran identify 
health care providers who had treated him since service for 
PTSD.

Relevant evidence received in conjunction with the veteran's 
claim consists of clinical records from the Blackstone Family 
Practice Center, reflecting treatment from May 1992 through 
August 2001; reports of psychiatric examinations performed by 
the VA in September 1998 and October 2001; statements from S. 
N. S., M.D., dated in April 1999 and February 2001; a 
statement from C. L. K., licensed professional counselor, 
dated in August 1999; and the transcript of the veteran's 
February 2001 hearing.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to service connection for 
diabetes mellitus.  Accordingly, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.  


II.  The Facts

Records from the Blackstone Family Practice Center show that 
from March 1999 through January 2001, the veteran was 
treated, in part, for PTSD.  In March 1999, he reported that 
some days, he was in a haze and did not care about right or 
wrong.  He was reportedly compulsive with decisions, 
forgetful, depressed almost all the time, and irritable.  He 
stated that he forced himself to go to work.  In 
November 1999, the veteran's PTSD was characterized as 
severe.  During a complete physical examination in 
January 2001, it was noted that the veteran was very anxious 
and that he slept poorly (3 to 4 hours per night).  He also 
had problems with insight and mood.

In September 1998, the veteran underwent a VA psychiatric 
examination.  He reported a flashback of an incident in 
Vietnam in which a Vietnamese female child had had her legs 
blown off, and he had been told by his comrades to kill her 
to put her out of her misery.  He stated that he had 
restrained himself from committing that act, but stated that 
he still had nightmares and flashbacks of that experience.  
It was noted that since leaving the military, he had been 
married three times.  He also had reportedly had 15 different 
jobs.  It was noted that he was attending the Vietnam 
Outreach Program and had been encouraged by a member of the 
staff to obtain disability for his PTSD.  In addition to his 
sleep problems, nightmares, and flashbacks, he stated that he 
always kept a gun near him, because he was afraid that he 
might be harmed by unknown persons.  He readily admitted 
avoiding activities, places, or people which aroused 
recollections of Vietnam.  He stated that as a result of his 
experiences, he was unable to have loving feelings for 
others, and that his symptoms had also affected his career.  
That is, he reported that he was unable to hold a steady job.  
He was reportedly hypervigilant and had a startle response.  

On mental status examination, the veteran was dressed with 
the usual care in personal clothing.  He was normally 
developed and well nourished and was found to be alert, 
coherent and relevant, and oriented to person, time, and to 
place.  He cried throughout the interview, especially when he 
related the war atrocities that he witnessed in Vietnam.  His 
memory for recent and remote events, concentration, and 
recall were intact.  He denied hallucinations.  He functioned 
on an average level of intelligence.  The examiner stated 
that it was apparent that the veteran had undergone 
sufficient traumatic experiences in Vietnam which were 
consistent with PTSD, and that since that time, he had had 
three marriages, multiple jobs, and could not seemingly 
reconcile his wartime experiences in order that he might 
adapt satisfactorily to his post war existence.  The relevant 
diagnosis was PTSD, chronic, severe.  The examiner assigned 
the veteran a current GAF of 60.  The highest GAF in the 
previous year was unknown.  The examiner concluded that the 
veteran was competent to manage his financial affairs and 
that no further studies were indicated.  (Note:  GAF stands 
for global assessment of functioning which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV) reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 
(2002).  A 55-60 GAF score indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 240, 242 (1995).  A GAF of 50 is defined as 'Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social occupational, or school functioning (e.g. no friends, 
unable to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996)).

In April 1999 S. N. S., M.D., stated that the veteran had 
been under his care and observation for the previous six 
months.  He stated that the veteran's PTSD was gradually 
worsening and that the veteran's symptoms consisted of 
depression, sleep disorder, difficulty concentrating, and 
completing tasks.  Dr. S. concluded that the veteran was more 
than 50 percent disabled from PTSD.  

In August 1999, C. L. K., licensed professional counselor and 
certified vocational rehabilitation counselor, stated that 
after it had been determined that the veteran exhibited much 
of the symptomatology of PTSD, he had been referred to the 
Vet Center in Richmond, Virginia, for readjustment 
counseling.  Mr. K. stated that the veteran had recurring and 
intrusive distressing recollections of traumatic events in 
Vietnam and that they were fairly constant each day.  The 
veteran reportedly relived certain events in Vietnam and had 
problems sleeping every night.  He experienced dreams and 
nightmares on a regular basis regarding those traumatic 
events.  Mr. K. stated that the veteran's intrusive thoughts 
had significantly impaired his daily functioning and that he 
was socially isolated and had extreme difficulty working in 
any situation.  It was also noted that since leaving the 
military, the veteran harbored strong anger with the 
Government, including the VA.  He reportedly did not get 
along well with others and had had outbursts with previous 
supervisors and other employees.  

On further examination, Mr. K. stated that the veteran 
demonstrated various avoidance behaviors.  He noted that the 
veteran would not spend time in crowded or public areas and 
that he was emotionally detached and had difficulty working 
with others in social and work environments.  It was also 
noted that his employer permitted the veteran to work alone, 
as he could not interact with others on the job.  The veteran 
was reportedly taking more and more days off of work, and it 
was noted that he could lose his job.  It was also noted that 
he had chronic sleep problems and associated flashbacks, 
nightmares, and resultant anxiety.  He was reportedly 
hypervigilant and possessed an exaggerated startle response.  
The relevant diagnosis was chronic PTSD, and Mr. K. assigned 
the veteran a GAF of 45.  Mr. K. stated that from a 
psychiatric perspective, the severity of the veteran's 
symptomatology would soon cause him to be disabled for 
employment, and that he had a severe and permanent 
disability.  Mr. K. noted some suicidal ideation, obsessive 
rituals, impaired impulse control, and difficulty adapting to 
stressful circumstances.  Mr. K. concluded that the veteran 
appeared to be nearly totally disabled from work and that his 
present level of functioning prevented him from 
obtaining/retaining consistently gainful employment.  

In February 2001, Dr. S. stated that DSM IV listed the signs 
and symptoms of PTSD which were particularly relevant to the 
veteran's case.  Such symptoms reportedly included intense 
fear; helplessness; irritability; difficulty concentrating; 
horror manifested by nightmares and flashbacks; persistent 
symptoms of increased arousal, such as exaggerated startle 
response; avoidance of stimuli; numbing of general 
responsiveness; social withdrawal; and a sense of a 
foreshortened future.  Dr. S. noted that the veteran slept no 
more than 3 to 4 hours per night.  

During a VA psychiatric examination in October 2001, the 
veteran reported that he still had images of an experience in 
Vietnam in which a Vietnamese woman had had her legs severed 
in a mine explosion.  He also expressed feelings of regret 
and guilt related to his actions and those of other soldiers 
in Vietnam.  He became tearful, apparently genuinely so, when 
discussing his Vietnam experiences.  He stated that he 
thought about Vietnam every day and that it was difficult for 
him to block out such thoughts.  He stated that his memories 
brought on strong feelings of anger, sadness, depression, and 
guilt.  He reported certain cues that tended to bring on 
strong thoughts of Vietnam, such as certain countryside 
scenes.  During the interview, he demonstrated significant 
psychomotor agitation and arousal when discussing his Vietnam 
experiences.  At those times, he would tear up and fidget 
excessively and become quite choked up. 

On further interview, the veteran reported that he 
experienced nightmares related to Vietnam approximately 2 to 
3 times per week.  He stated that he slept no more than 3 to 
4 hours per night.  His mood appeared to be significantly 
anxious, and he described symptoms of exaggerated startle 
response and a short temper.  He tended to cope with his 
short temper simply by avoiding others.  He also described 
difficulties feeling close to other people.  Over the years, 
he had reportedly been employed as a construction worker and 
that he had been at the same place of employment during the 
previous four years.  It was noted that he was working full 
time performing carpentry duties.  He described having 
virtually no interaction with his co-workers and noted that 
his co-workers recognized that he was not open to such 
interaction.  The veteran reported that he had no friends 
outside of work.  He stated that during times when he was 
pressed to be around other people, he would often yell at 
them.  He reported that he got along peacefully with his 
wife.  

On further interview, the veteran reported brief visual 
flashback episodes which were sparked by certain countryside 
views and sounds that occurred rather unpredictably.  He 
reported an effort to block out thoughts of Vietnam by 
avoiding reminders such as television shows, etc.  He stated 
that his symptoms had intensified during the months since the 
September 11, 2001 terrorist attacks.  The veteran was able 
to describe several instances of exaggerated startle response 
in the face of loud or unexpected sounds.  He reported that 
his symptoms had been present for many years.  It was noted 
that the veteran had been attending therapy services at the 
COVER Program, in Blackstone, Virginia, for the past 3 1/2 
years.  

On mental status examination, the veteran was clean, 
appropriately groomed, and casually dressed.  He was alert, 
attentive, and oriented to time, place, person, and 
situation.  He appeared to be of normal intelligence, and his 
memory was intact.  No problem in concentration was noted 
during the interview.  The veteran's affect was of normal 
intensity and reflected sadness and tension.  His mood 
appeared to be markedly anxious and mildly depressed.  His 
speech was unremarkable, and he denied any history of 
hallucinations or delusions.  He described brief visual 
flashback episodes that occurred rather unpredictably.  His 
energy level was reportedly within normal limits.  He 
reported that he often experienced thoughts of suicide but 
stated that he never developed a plan to harm himself and did 
not believe that he would.  His insight and judgment were 
fair and adequate for his current safety.  He denied any 
history of legal convictions.  The relevant diagnoses were 
PTSD and alcohol dependence (20-year remission).  The 
examiner assigned the veteran a GAF of 55.  

Following the examination, the examiner concluded that the 
veteran appeared to present all information in a genuine and 
reliable manner, and that there was no indication of symptom 
exaggeration or malingering.  The examiner stated that the 
veteran's current symptoms appeared to be moderately severe.  
It was noted that the veteran had been able to maintain 
employment as a construction worker in recent years, but that 
he had been bothered during that time by rather persistent 
anxiety.  Socially, the veteran appeared to be significantly 
impaired and engaged in no interaction either at work or when 
outside of work, other than with his wife.  There appeared to 
be a marked degree of social detachment, and the veteran 
demonstrated a rather high degree of subjective emotional 
distress.  It was noted that the terrorists' acts of 
September 11, 2001, had led him to feel angry and to have 
homicidal thoughts.  The examiner stated that the veteran's 
employment over the years had been somewhat inconsistent, 
partially due to the nature of the work.  He noted that the 
veteran's employer was understanding and did not require him 
to interact with others.  The examiner noted the veteran's 
symptoms appeared to have some impact on his work efficiency 
and ability to work consistently.  The examiner noted that, 
for example, the veteran often had to go to work late, and 
leave early.  It was noted that the veteran's level of anger 
tended to lead others to shy away from him as well. 


III.  Analysis

The veteran seeks a rating in excess of 50 percent for his 
service-connected PTSD. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's February 1999 decision on appeal, which granted 
entitlement to service connection for PTSD, evaluated as50 
percent disabling, was an initial rating award.  As held in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found. Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is rated in accordance with the provisions of 38 C.F.R. 
§ 4.130, DC 9411.  A 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent disability rating is warranted 
when there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

A review of the evidence discloses that the veteran's 
service-connected PTSD is productive of significant 
impairment and is manifested primarily by sleep problems, 
nightmares, depression, crying spells, irritability, 
avoidance of social interaction, difficulty adapting to 
stress, and some suicidal ideation.  Although recent VA 
examiners have assigned GAF's consistent with moderate 
impairment, they have also characterized the veteran's PTSD 
as productive of moderately severe to severe impairment.  
Moreover, his private counselor has provided a GAF of 45 
which is consistent with serious impairment.  When compared 
to the current rating criteria, there is clearly evidence of 
suicidal ideation, depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  Indeed, the veteran is rather 
socially isolated both at work and home.  Such symptoms more 
nearly approximate the criteria for a 70 percent schedular 
evaluation under 38 C.F.R. § 4.130, DC 9411.  At the very 
least, the evidence is in relative equipoise; that is, there 
is an approximate balance of evidence both for and against 
the veteran's claim.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To that extent, 
the appeal is allowed. 

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular evaluation; however, 
the veteran does not demonstrate total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including the 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
the veteran's own occupation, or his own name.  It is 
noteworthy that the veteran is employed.  Although he has 
difficulty with his employment, such difficulty is taken into 
account in the 70 percent rating.  Accordingly, the veteran's 
current PTSD symptomatology meets the criteria for a 
70 percent schedular evaluation and no more.  

ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  




                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

